Citation Nr: 0019010	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-27 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
a major affective disorder, chronic, depressed (currently 
evaluated as 100 percent disabling).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
June 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

The issue perfected on appeal was entitlement to an effective 
date prior to November 15, 1995 for a 100 percent evaluation 
for a major affective disorder, chronic, depressed.  

For the reasons set out below, the Board is of the opinion 
that the issue should be recharacterized as entitlement to an 
initial evaluation in excess of 50 percent for the veteran's 
psychiatric disorder.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claim of entitlement to an 
initial evaluation in excess of 50 percent for his service 
connected psychiatric disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his psychiatric disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In December 1992 the RO granted service connection for the 
veteran's psychiatric disability, with the assignment of a 50 
percent rating effective back to May 20, 1991, the date of 
his original claim for service connection.  

In March 1993 the veteran submitted a statement in which he 
contended that he was entitled to a 100 percent rating due to 
unemployability, specifically stating that he was unable to 
work due to his mental disability.  

The RO adjudicated this as a claim for entitlement to a total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU) only.  It did not 
adjudicate the issue of entitlement to a higher schedular 
rating.  In other words, it did not interpret this statement 
as a Notice of Disagreement (NOD) with the December 1992 
rating decision assigning a 50 percent rating for his mental 
disability.  

In February 1996 the RO re-opened the veteran's claim for an 
increased rating and granted a 100 percent evaluation 
effective November 15, 1995.  The veteran appealed the 
assigned effective date, and the appeal of entitlement to an 
earlier effective date was later perfected.  


The Board first concludes that the March 1993 statement 
constituted an NOD with the December 1992 rating decision as 
well as a TDIU claim.  First, the statement was made well 
within the time limit for submitting an NOD with respect to 
the December 1992 rating decision.  See 38 C.F.R. § 20.302.  
Second, the veteran specifically contended in his statement 
that he was entitled to a 100 percent rating due to 
unemployability.  

Under the regulations in effect at the time of the veteran's 
March 1993 statement, a 100 percent rating could be granted 
for a psychoneurotic disorder that resulted in a demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405.  Under 38 C.F.R. § 4.132 of the old 
regulation, the three criteria in Diagnostic Code 9411 for a 
100 percent rating for PTSD are each independent bases for 
granting the 100 percent rating.  In other words, if the 
mental disability resulted in a demonstrable inability to 
obtain or retain employment, a 100 percent rating is 
warranted.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

In light of the above, the Board concludes that the veteran's 
March 1993 statement could be reasonably construed as an NOD 
with the December 1992 rating decision in addition to a claim 
for TDIU.  38 C.F.R. § 20.201.  Therefore, the December 1992 
rating decision granting service connection for a mental 
disability with the assignment of a 50 percent rating did not 
become final.   Thus, the issue of entitlement to an earlier 
effective date should be recharacterized as entitlement to an 
initial evaluation in excess of 50 percent for the mental 
disability.  

There is no indication that the veteran was ever provided 
with a Statement of the Case (SOC) pertaining to the claim 
for entitlement to an initial rating in excess of 50 percent 
for a mental disability.  In fact, there is no indication 
that the veteran has ever been provided with notice of the 
criteria pertaining to disability ratings for mental 
disorders.  When there has been an initial RO adjudication of 
a claim and an NOD has been filed as to its denial, the 
veteran is entitled to an SOC, and the RO's failure to issue 
an SOC is a procedural defect requiring remand.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In addition, the Board notes that the veteran reported in the 
March 1993 statement that he had been in receipt of Social 
Security Administration (SSA) benefits since 1991.  It does 
not appear that the RO has obtained these records.  The duty 
to assist extends to obtaining records of the SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

Finally, the record also contains a statement from Dr. H.A.D. 
dated from March 1993 opining that the veteran was disabled 
and unemployable secondary to a severe anxiety state.  She 
reported that the veteran had been under her care since 
November 1991.  It does not appear that the RO has obtained 
Dr. H.A.D.'s medical records.  The duty to assist requires 
the Secretary to obtain private records which may be relevant 
to the veteran's claim.  See White v. Derwinski, 1 Vet. 
App. 519, 521 (1991).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  

In particular, the RO should obtain 
private treatment records from Dr. H.A.D.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  



2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO will take such development or 
review action as it deems proper 
regarding the issue of entitlement to an 
initial rating in excess of 50 percent 
for a major affective disorder, chronic, 
depressed.  

4.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case.  A 
reasonable period of time for a response 
should be afforded.  

5.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


